Case 2:19-cv-08614-GW-AFM Document 22 Filed 04/16/21 Page 1 of 1 Page ID #:2775



   1

   2

   3
                                                             JS-6
   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    MORRAD M. GHONIM,                       Case No. 2:19-cv-08614-GW-AFM
  12
                           Petitioner,
                v.                              JUDGMENT
  13

  14    RAYMOND MADDEN, Warden,
  15
                           Respondent.
  16

  17         This matter came before the Court on the Petition of MORRAD M. GHONIM,
  18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
  19   having accepted the findings and recommendation of the United States Magistrate
  20   Judge,
  21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22   is dismissed with prejudice.
  23

  24   DATED: April 16, 2021
  25

  26
                                             ___________________________________
                                                      GEORGE H. WU
  27                                          UNITED STATES DISTRICT JUDGE
  28
